DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
▪ On page 18, line 1 (¶ 084): --fifth-- should be changed to ‘sixth’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and  distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 8 and 11 provides for “the second end of the tension member”; however, there is no antecedent basis for the second end (Examiner also notes that there is no provision for a first end of the tension member).  It is unclear whether Applicant intends to claim an end of the tension member or an additional tension member.
Claim 17 provides that the flexible tension member is a jack; however, it is unclear to the Examiner how a jack can be a flexible member.  It appears that the term “member” should be ‘mechanism’, and the claims have been examined based on this interpretation.
▪ The claims have been examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-4, 6, 11, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suckow (US 3,751,069).
Suckow discloses: 
▪ Regarding claim 1: 
The embodiment of Figs. 4-7 disclose a moment bar (64) with a forward end attached to the hitch so as to pivot about a generally vertical axis, the moment bar extending rearwardly along a center longitudinal plane of the trailer toward a rearward portion, the moment bar configured to exert a forward moment on the vehicle in response to an upward force on the rearward portion; 
a bracket (58) attached to a trailer frame element, wherein the bracket is above the first rearward portion and further from the center longitudinal plane of the trailer than the rearward portion; and 
a tension member (66) combined with a tension mechanism so as to increase and decrease a tensile force between the bracket and the rearward portion, to thereby increase and decrease the upward force on the rearward portion whereby sway of the trailer is reduced by biasing the system back to the centerline when the vehicle and trailer are out of alignment.
▪ Regarding claims 2-4:
The tension member is flexible and may include a cable or chain  (col. 4, ln. 46-47).
▪ Regarding claim 6:
The tension mechanism is a jack (col. 5, ln. 43).


▪ Regarding claim 11:
Suckow discloses a second moment bar (65) and a second bracket (58), each of which are mirrored bodies about a center longitudinal plane of the first moment bar and first bracket, wherein the second end of the tension member is attached to the second bracket and passes through a guide on the tension mechanism

▪ Regarding claim 14: 
The embodiment of Fig. 11 discloses: 
a lifting mechanism (204); 
a moment bar (186) having a forward portion pivotally connected about a vertical axis to a hitch coupling (see Fig. 11); and 
a linkage bar (172) with a rear portion connected to the trailer and a front portion adapted to interact with the lifting mechanism; 
wherein a rear portion of the moment bar is pivotally connected about a lateral axis to the linkage bar (connected via cam surface 182 and cam plate 184) such that when the lifting mechanism lifts on the front portion of the linkage bar, the rear portion of the moment bar is raised and induces a forward moment on the hitch coupling.
▪ Regarding claim 15: 
The connection between the linkage bar and the moment bar are rearward of the lifting mechanism (Fig. 11).
▪ Regarding claim 17: 
The flexible tension member is a chain (Fig. 11).

▪ Regarding claims 18 and 20: 
The tension mechanism is a trailer jack (Fig. 11; see also col. 7, ln. 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suckow in view of Hensley (US 4,722,542).
Suckow discloses as discussed above, but does not directly disclose a threaded screw.
Hensley teaches a hitch device including a tension mechanism (96) comprising a threaded screw (col. 8, ln. 7).
Based on the teaching of Hensley, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Suckow in order to provide a means of incrementally adjusting the position via the tension mechanism.

Claims 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suckow.
Suckow discloses as discussed above.  

▪ Regarding claims 7 and 8: 
While Suckow does not disclose the claimed ranges of distance from the frame, they are considered an optimum operating ranges, and are, therefore, rendered obvious in view of the prior art.  One having ordinary skill in the art at the time of the effective filing date of the claimed invention would find it obvious to adjust the relative position of the bracket and frame in order to adjust the tension applied to the tension member.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.
denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
▪ Regarding claim 16: 
The embodiment of Fig. 11 does not directly disclose a cable; however, as provided above, the embodiment of Fig. 4 provides that the tension member may be a chain or cable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to use a cable as a tension member in order to reduce the likelihood of damage to the A-frame when contacted by the tension member.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suckow in view of Evernham (US 3,633,939).
Suckow discloses as discussed above, but does not directly disclose that the end of the moment bar is disposed between the sides of the A-frame.
Evernham teaches a structure with a moment bar (20) connected to an A-frame (16) via a tension member (22).  Fig. 2 illustrates that the moment bar is disposed between the sides of the A-frame.  Col. 5, ln. 40-64 provides that this configuration reduces lag between the moment bar and frame.
Based on the teaching of Evernham, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Suckow in order to reduce lag between the arms and frame, thereby reducing trailer wander.



Allowable Subject Matter
Claims 10, 12, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
September 23, 2022


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611